MEMORANDUM OPINION
                                        No. 04-10-00426-CV

               Ramil JUMAO-AS, M.D., and InPatient Consultants of Texas, P.L.L.C.,
                                        Appellants

                                                 v.

William ALLEN, Jr., Individually and on Behalf of the Estate of Mary Allen, Deceased, and as
            Next Friend of Marissa Allen, a Minor, and William Allen, III,
                                        Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-14250
                            Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 16, 2011

REVERSED AND REMANDED

           On November 23, 2010, we abated the appeal for 60 days so that the parties could

finalize the settlement agreement reached during mediation. On January 26, 2011, the parties

filed a joint motion stating that the settlement has been finalized, and asking that we reverse the

trial court’s judgment dated March 5, 2010 without regard to the merits, and remand the cause to

the trial court for the purpose of rendering an agreed take-nothing final judgment. See TEX. R.

APP. P. 42.1(a)(2)(B); 43.2(d). The parties further request that we release obligations on the
                                                                                    04-10-00426-CV


supersedeas bond and direct the Clerk of this court to issue the mandate instanter. The parties

have agreed that each party will bear its own appellate costs.

       Accordingly, we order the abatement lifted and reinstate the appeal. We further grant the

parties’ motion. The judgment of the trial court is reversed and the cause is remanded to the trial

court for entry of a take-nothing judgment in accordance with the parties’ settlement agreement.

       Costs of the appeal are taxed against the party incurring same. The obligations on the

supersedeas bond are discharged.

       The Clerk of this court is directed to issue the mandate in this appeal immediately. See

TEX. R. APP. P. 18.1(c).



                                                 PER CURIAM




                                                -2-